Citation Nr: 0530714	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-36 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for nosebleeds.

3.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to nosebleeds.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant had active duty for training from May 1975 to 
June 1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  In August 2005, prior to the promulgation of a decision 
in the appeal, the appellant withdrew his appeal as to the 
issue of entitlement to service connection for allergies.

2.  The medical evidence of record does not show a current 
nosebleed disorder or any related diagnosis.

3.  The medical evidence of record does not show that the 
appellant's current psychiatric condition is related to his 
military service, and is not due to a 
service-connected disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the appellant, for the issue of entitlement to service 
connection for allergies, have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.202, 20.204(b), (c) (2004).

2.  A nosebleed condition was not incurred in active military 
service.  38 U.S.C.A. § 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

3.  A psychiatric condition was not incurred in active 
military service, nor is it proximately due to a service-
connected disorder.  38 U.S.C.A. § 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial rating 
decision, VA notified the appellant by a letter dated in 
October 2002 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the appellant's service 
department medical records are on file, and he did not 
specify that there were any VA treatment records that needed 
to be obtained.  The appellant has provided authorizations, 
and his private medical records were obtained.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  Although the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, a VA examination was not accorded the appellant in 
this case as none was required.  See 38 C.F.R. § 3.159(c)(4).   
The appellant was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

Withdrawal of Issue on Appeal

By a rating decision dated in January 2003, the issue of 
entitlement to service connection for allergies was denied.  
The appellant perfected an appeal in December 2003 as to this 
issue.  However, in testimony before the Board in August 
2005, the appellant stated that he wished to withdraw his 
appeal as to the issue of entitlement to service connection 
for allergies.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the appellant indicated that he wished 
to withdraw his appeal.  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to the issue of entitlement to service connection 
for allergies. As such, the Board finds that the appellant 
has withdrawn his claim as to this issue, and accordingly, 
the Board does not have jurisdiction to review the appeal as 
to the issue of entitlement to service connection for 
allergies, and it is dismissed.

Service Connection

The appellant claims that he incurred a head injury in 
service that led to nosebleeds and a psychiatric condition.  
Specifically, he alleges that while on active duty for 
training, he was hit from behind with a steel helmet by his 
drill instructor.  He states that that caused chronic 
nosebleeds for the months following this incident, as well as 
forgetfulness and other mental conditions.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be established on a secondary basis for a 
disability that is shown to be proximately due to or the 
result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  

VA sought to obtain the appellant's service records by 
correspondence to the state National Guard Center in December 
2002.  The only service medical records received were the 
appellant's service entrance examination, the related self 
questionnaire, his immunization records, and his discharge 
certificate, noting his reason for discharge being "not 
recommended for further military service."  None of the 
appellant's service medical records note any complaints of or 
treatment for a head injury, or diagnoses of a nosebleed 
condition or a psychiatric disorder.

Subsequent to service, an August 2002 letter from the 
appellant's private psychiatrist noted that the appellant was 
experiencing residuals signs of chronic schizophrenia.  The 
psychiatrist noted that the appellant was recently dismissed 
from his job at the vocational rehabilitation center due to 
recurrent psychotic symptomatology.  It was noted that he 
appellant showed good attendance, but despite great effort, 
he was not able to process information.  The examiner found 
that the appellant was disabled and was "incapacitated to 
hold a competitive job."

On the referral of his private psychiatrist, the appellant 
underwent testing in October 2003.  The appellant was 
referred for this testing after displaying rambling speech in 
group therapy sessions and difficulty with individual 
sessions.  The examiner noted the appellant's reported 
history of head trauma when being hit in the back of the head 
and thrown off a top bunk while in service, sustaining 
nosebleeds and resulting in tinnitus.  During the testing 
sessions, the appellant's affect was restricted and his 
manner was cool and indifferent.  However, his inner tension, 
resentment, and anger surfaced at times in response to 
perceived slight.  The examiner found him sensitive to 
narcissist injury, and noted his rambling speech.  The 
examiner concluded that the appellant's test results were 
consistent with Alzheimer's disease, chronic substance abuse, 
brain injury, and organicity.  

A February 2004 private opinion letter stated that the 
appellant had dementia aggravated by his substance abuse and 
brain injury, showing symptoms of decrease in visual memory 
functioning.  This private physician noted that the appellant 
had been under their care since April 2002.

There is no evidence in the record that the appellant's 
current psychiatric disorder is related to an incident or 
injury in service.  Although the appellant's private 
physician has stated the appellant's reported history of a 
head injury in service, there are no objective records to 
confirm this.  A diagnosis based on an appellant's reported 
medical history is not probative to determine the issue of 
service connection.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).  Further, although the second private 
physician has stated that the appellant's psychiatric 
condition, dementia of the Alzheimer's type, was aggravated 
by his substance abuse and brain injury, it does not relate 
the psychiatric disorder to his military service, or to a 
service-connected disorder.  As there is no medical evidence 
that relates the veteran's current psychiatric disorder to 
his military service or to a service-connected disorder, 
service connection for this disorder is not warranted. 
  
Moreover, the medical evidence of record does not show that 
the appellant has a current nosebleed condition.  Although 
the appellant reported that he experienced nosebleeds in 
service, as well as for some time subsequent to service, 
there is no objective medical evidence that he was ever 
treated for this condition in service or subsequent to 
service.  In addition, during the August 2005 videohearing 
before the Board, he stated that he no longer experienced 
nosebleeds.  It is established law that in order for a claim 
for service connection to prevail, there must be some 
competent evidence of a current disability, that is, a 
current medical diagnosis.  38 U.S.C.A. 
§ 1110; Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Accordingly, as there is no medical evidence of a current 
nosebleed disorder, service connection for a nosebleed 
disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim of entitlement to service connection for allergies 
is dismissed.

Service connection for nosebleeds, and for a psychiatric 
disorder, to include as secondary to nosebleeds, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


